DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-3, 5-10, 12-16, and 18-20 are pending in the application. Claims 1-3, 5-10, 12-16, and 18-20 are currently amended. Claims 4, 11, and 17 have been canceled. No new claims are currently added. 

Response to Arguments
With regard to Applicant’s remarks dated December 2, 2021:
Regarding the rejection of claims 1-3, 6, 8-10, 13-16, and 19 under 35 U.S.C. 102(a)(2) and claims 4-5, 7, 11-12, 17-18, and 20 under 35 U.S.C. 103, Applicant’s amendment and arguments have been fully considered. Applicants argue that “Kephart fails to teach or suggest that “provisioning items that relate to at least one of duplicate provisioning operations, provisioning operations that negate each other, or identical configuration requests,” are removed before constructing and dispatching the set of provisioning operations from the provisioning items (i.e., the reduced set)”. Examiner agrees that the timing of Kephart’s operations is not clear. Therefore, another reference is introduced to clarify the timing when configuration parameters are manipulated. 
As to any arguments not specifically addressed, they are the same as those discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over A et al. (US 2020/0036589 A1) in view of Iwanojko et al. (US 2002/0198967 A1) in view of Kephart et al. (US 2007/0100892 A1).
As to claim 1, A teaches a method for managing a configuration request [configuration change request] (par. [0006]) in a computing network that includes a set of configurable network entities [network devices] (Fig. 2B), the method comprising:
decomposing a received configuration request into a set of provisioning items [splitting sub-transactions of a configuration change request into device level configuration change requests] (par. [0054]-[0057], Fig. 3);
constructing a set of provisioning operations using provisioning items from a data structure [populating configuration change requests with config-path tokens] (par. [0057]); and 
dispatching the set of provisioning operations to at least one of the configurable network entities of the set of configurable network entities to provision the at least one configurable network entity in accordance with the received configuration request [initiating transaction 50] (Fig. 2B, par. [0036], [0068]).

A also fails to teach analyzing the set of provisioning items to identify provisioning items that relate to at least one of duplicate provisioning operations, provisioning operations that negate each other, or identical configuration requests; removing the identified provisioning items from the set of provisioning items to form a reduced set of provisioning items, where the constructing is performed from the reduced set of provisioning items.
Iwanojko is directed to change validation and setting of configuration parameter change requests within a transaction (abstract). In particular, Iwanojko teaches storing configuration parameters of the received configuration change request in a queue or a table at a temporary location (par. [0026]-[0028], [0037]). Iwanojko also teaches manipulating the configuration parameters in the queue/table prior to dispatching/executing the set of configuration parameter change requests (par. [0035]-[0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of A by having the configuration data 32 of A to include a list such as a queue and/or table of Iwanojko containing received set of provisioning items that is manipulated in order to organize the data in the configuration request as desired prior to the request being executed (par. [0037]-[0038] in Iwanojko). 

Kephart is directed to managing the configuration of resources in an enterprise (abstract). In particular, Kephart teaches analyzing the provisioning items to identify and remove provisioning items that relate to duplicate provisioning operations [deleting the duplicate records by updating, deleting, or changing appropriate configuration items in the database] (par. [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of A in view of Iwanojko by analyzing the provisioning items to identify and remove provisioning items that relate to duplicate provisioning operations in order to reduce the number of duplicate records and duplicate transactions that result from duplicate records and cause an exception process (par. [0071] in Kephart). As applied to teachings of Iwanojko, it would modify the step 320 in Figure 3 of Iwanojko to remove duplicate configuration parameter change request within a transaction.

As to claim 2, A teaches issuing a notification of configuration request completion following completion of the set of provisioning operations by the set of configurable 

As to claim 3, A teaches that constructing a set of provisioning operations comprises using provisioning items from the data structure to construct a set containing a minimum number of provisioning operations required to implement the configuration request [if batched configuration changes are not committed, the system is dividing the batch into sub-sets of configuration changes] (par. [0059]-[0060]).

As to claim 6, A teaches that dispatching the set of provisioning operations comprises dispatching a plurality of concurrent provisioning operations to a network entity of the set of configurable network entities in accordance with capabilities of that network entity [NETCONF:capability] (par. [0065]).

As to claim 7, A in view of Iwanojko and Kephart teaches that the data structure comprises a queue, list or key-store (par. [0037], [0039] in Iwanojko; par. [0062] in Kephart).

As to claim 8, A teaches a system (Fig. 2B) for managing configuration requests in a computing network that includes a set of configurable network entities, the system comprising: a processor, and a machine readable medium storing instructions that when executed cause the processor to: 

decompose each received configuration request into a set of provisioning items and to store the sets of provisioning items in a data structure, as discussed per claim 1; and
construct a set of provisioning operations using provisioning items from the data structure and to dispatch the set of provisioning operations to the set of configurable network entities to provision the set of configurable network entities in accordance with the received configuration requests, as discussed per claim 1 above.

As to claims 9-10 and 13, A teaches all the elements as discussed per claims 2-3, and 6, above.

As to claim 14, A teaches a non-transitory computer readable storage medium having stored thereon instructions (par. [0083]-[0084]) that, when executed by a processing resource, cause the processing resource to perform operations as discussed per claim 1 above.

As to claims 15-16, A teaches all the elements as discussed per claims 2-3, above.



As to claim 20, A in view of Iwanojko and Kephart teaches all the elements as discussed per claim 7 above. 

Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over A et al. in view of Iwanojko et al., Kephart et al., and in further view of Kim et al. (US 2013/0182607 A1).
As to claim 5, A in view of Iwanojko and Kephart teaches all the elements except that dispatching the set of provisioning operations comprises dispatching high-priority provisioning operations before lower-priority provisioning operations.
Kim is directed to control method based on multiple priorities (abstract). In particular, Kim teaches dispatching the set of provisioning operations comprises dispatching high-priority provisioning operations before lower-priority provisioning operations [configuring a terminal with multiple priorities of change and/or configuration] (par. [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of A in view of Iwanojko and Kephart by dispatching the set of provisioning operations comprises dispatching high-priority provisioning operations before lower-priority provisioning 

As to claims 12 and 18, A in view of in view of Iwanojko, Kephart, and Kim teaches all the elements as discussed per claim 5 above. 

Related Prior Art
Cilfone et al. (US 2018/0004449 A1) generally teaches receiving and managing configuration updates containing configuration parameters (abstract, par. [0050]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442